DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
WITHDRAWN REJECTIONS
The office actions mailed on “Non-Final Rejection - 03/31/2021” have been withdrawn by the examiner. However, upon further consideration, a new ground(s) of rejection is made in sections below. This office action considers claims 1-20 pending for prosecution. 
Interview Summary
The Examiner would like to thank Attorney Karl Vick, Reg. No: 33,288 for the interview conducted on 05/05/2021. Attorney Karl Vick, Reg. No: 33,288 properly stated that the Examiner did not fully address the Attorney’s argument filed in the “Applicant Arguments/Remarks Made in an Amendment” on 03/08/2021. Thus, the Examiner has withdrawn the “Non-Final Rejection - 03/31/2021”, and is submitting a detailed response to the Attorney’s arguments and rejection of the pending claims below. Upon review of the Examiner’s arguments and rejection of the claims, the Examiner is open to an interview with Attorney Karl Vick, Reg. No: 33,288 to discuss the rejection. 
Response to Arguments
1.	Applicant's arguments filed in the “Applicant Arguments/Remarks Made in an Amendment” on 03/08/2021 have been fully considered, but they are not persuasive, and does not place the application in condition for allowances for the following reasons: 
Examiner respectively disagrees with Applicant’s arguments see i) “However, Aklik does not satisfy the Examiner's burden because Aklik does not disclose the claim limitations that require making a determination of a defect level of the unwanted post-planarization defects then, based at least in part on results of the determination of the defect level, applying either a first repair methodology or a second repair methodology to the unwanted post-planarization defects. On the contrary, Aklik discloses a cavity 134 that may or may not be present, and that may or may not be shallow. That the Aklik cavity 134 may or may not be present, and that the cavity 134 may or may not be  not disclose the use of two different processes. Instead, Aklik discloses the use of a single process (i.e., depositing both the titanium/titanium-nitride layer 310 and the tungsten layer 312) that is applied regardless of whether the Aklik cavity 134 is large (not very shallow) or small (very shallow). Accordingly, even assuming, arguendo, that the combination of Uzoh with Aklik is proper, which Applicants do not concede, Aklik does not disclose or suggest the claim limitations (recited in dependent claims 3 and 13) that require making a determination of a defect level of the unwanted post-planarization defects then, based at least in part on results of the determination of the defect level, applying either a first repair methodology or a second repair methodology to the unwanted post-planarization defects, wherein the first repair methodology is different from the second repair methodology” (remarks on pages 16-17) because of the following:  
The Examiner respectfully disagrees with the Applicant’s arguments i) and ii) detailed above. Firstly, prior art of record US 20120007245 A1 to Aklik teaches a cavity 134 is formed in a via 132, where the cavity is formed due to chemical-mechanical polishing (Aklik [0023]; see also [0010-0011]). Secondly, Aklik teaches two processes of filing the cavity in the via. A first process is when the cavity is very shallow, the cavity is only filled with remaining portions of titanium/titanium nitride layer 310 ([0025]). A second process is to deposit a titanium/titanium nitride layer 310 on non-conductive structure 114 and via 132, and a tungsten layer 312 is conformally deposited on titanium/titanium nitride layer 310. Then, after tungsten layer 312 has been deposited, 
Please see the analysis of rejection for claims below. 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (204; Fig. 4; C5 L36) = (element 204; Figure No. 4; Column 5 Line 36). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

2.	Claims 1, 3, 10, 11, and 13 are rejected under 35 U.S.C.103 as being unpatentable over Uzoh (US 20040035709 A1, of record; hereinafter Uzoh), in view of Aklik et al. (US 20120007245 A1, of record; hereinafter Aklik). 
Regarding claim 1, Uzoh teaches a method for repairing features of a host semiconductor wafer (Figs. 1A+; [0004]; specifically for host semiconductor wafer a substrate; see Abstract; see also [0027]); and see the entire document, and as cited below), the method comprising: 
forming a feature (12; Fig. 2; as cited in [0007]; see [0026]) of the host semiconductor wafer ([0004, 0027, Abstract); 
wherein forming the feature (12; as cited in [0007]) comprises forming a first conductive material (6; as cited in [0007]; top surface) having an exposed surface, 
wherein forming the feature (12; as cited in [0007]) further comprises applying one or more planarization operations (as cited in [0007]; a CMP process, where it states that during the CMP process some grains may be removed; thus, it is construed that removal of grains is not wanted, as they may be removed and not that they are removed) to the exposed surface of the first conductive material (6; as cited in [0007]; top surface) configured to recess and planarize a the exposed surface of the first conductive material (6; as cited in [0007]; top surface) without leaving non- planar regions in a post-planarization exposed surface of the first conductive material (6; as cited in [0007]; top surface), 
wherein applying the one or more planarization operations ([0007]) is unsuccessful at planarizing the exposed surface at the first conductive material (6; as cited in [0007]; top surface) without leaving non-planar regions because, subsequent to applying the one or more planarization operations ([0007]), 
the post -planarization exposed surface formed by the one or more planarization operations comprises a planar region (as cited in [0007]; where a top surface of conductive material 6 goes through a CMP process for planarization) and unwanted 14, 16}; as cited in [0009]) comprising unwanted post- planarization non-planar regions ({14, 16}; as cited in [0009]); 
(see below for “making a determination of a first defect level of the feature, wherein the first defect level corresponds to a first characteristic of the unwanted post-planarization non-planar regions; based at least in part on a first result of the determination of the first defect level of the feature, applying a first repair methodology to the feature; based at least in part on a second result of the determination of the first defect level of the feature, 4Docket No. YOR920161114US03applying a first one of a plurality of second repair methodologies to the feature; making a determination of  a second defect level of the feature, wherein the second defect level corresponds to a second characteristic of the unwanted post-planarization non- planar regions; based at least in part on a first result of the determination of the second defect level of the feature, applying the first repair methodology to the feature; and based at least in part on a second result of the determination of the second defect level of the feature, applying a second one of the plurality of second repair methodologies to the feature”).
As noted above, Uzoh does not expressly teach “making a determination of a first defect level of the feature, wherein the first defect level corresponds to a first characteristic of the unwanted post-planarization non-planar regions; based at least in part on a first result of the determination of the first defect level of the feature, applying a first repair methodology to the feature; based at least in part on a second result of the determination of the first defect level of the feature, 4Docket No. YOR920161114US03applying a first one of a plurality of second repair methodologies to the feature; making a determination of  a second defect level of the feature, wherein the second defect level corresponds to a second characteristic of the unwanted post-planarization non- planar regions; based at least in part on a first result of the determination of the second defect level of the feature, applying the first repair methodology to the feature; and based at least in part on a second result of the determination of the second defect level of the feature, applying a second one of the plurality of second repair methodologies to the feature”.
However, in the analogous art, Aklik teaches via and a method of forming the via and, more particularly, to a via and a method of forming the via with a substantially planar top surface ([0002]), wherein (Figs. 1A-1D and 3A-3B; [0005+]) a via (132; Fig. 3A; [0023] in view of [0010-0011]; see [0023], where it states that method of the present invention follows the same steps illustrated in FIGS. 1A-1D to form via 132 and first differs, as shown in FIG. 3A, by conformally depositing a titanium/titanium nitride layer 310 on non-conductive structure 114 and via 132) has a cavity (134) formed due to a chemical-mechanical polishing process (see [0010-0011]), where when cavity (134; [0025]) is very shallow only a titanium/titanium nitride layer (310) fills the cavity (134), and when the cavity (134; [0023-0025]) is not very shallow titanium/titanium nitride layer (310) lines the cavity (134) and a tungsten layer (312) is conformally deposited on the titanium/titanium nitride layer (310). 
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Aklik’s filling cavity step into Uzoh’s method, and thereby, modified Uzoh’s (by Aklik) method will have 
making a determination of  (in view of Aklik Fig. 3A; [0025]; the depth of the cavity) a first defect level (Uzoh Fig. 2; [0007-0009] in view of Aklik Fig. 3A; [0025]; the depth of the cavity) of the feature (Uzoh 12; Fig. 2 in view of Aklik 132; Fig. 3A; [0025]; the depth of the cavity 134), 
wherein the first defect level (Uzoh in view of Aklik [0025]; the depth of the cavity 134) corresponds to a first characteristic (Uzoh 14; Fig. 2 in view of Aklik 134; [0025]) of the unwanted post-planarization non-planar regions (Uzoh {14, 16}; Fig. 2 in view of Aklik 134; [0025]); 
based at least in part on a first result (Uzoh in view of Aklik [0025]; the shallowness level of a cavity) of the determination of the first defect level of the feature, applying a first repair methodology (in view of Aklik [0025]; only a metal nitride layer 310 fills cavity 134) to the feature (Uzoh 14; Fig. 2 in view of Aklik 132; Fig. 3A; [0025]);  
based at least in part on a second result (Uzoh in view of Aklik [0025]; when cavity 134 is not very shallow) of the determination of the first defect level of the feature, applying a second repair methodology (Uzoh in view of Aklik [0025]; metal layer 312 and metal nitride layer 310 fills the cavity 134) to the feature (Uzoh 12; Fig. 2 in view of Aklik 132; Fig. 3A; [0025]);
making a determination of  a second defect level (Uzoh 16; Fig. 2; [0009] in view of Aklik Fig. 3A; [0025]; the depth of the cavity) of the feature (Uzoh 12), 
wherein the second defect level (Uzoh 16; Fig. 2; [0009] in view of Aklik Fig. 3A; [0025]; the depth of the cavity) corresponds to a second characteristic (Uzoh 16; Fig. 2; [0009] in view of Aklik Fig. 3A; [0025]; the depth of the cavity) of the unwanted post-planarization non- planar regions (Uzoh {14, 16}; Fig. 2 in view of Aklik 134; [0025]); 
based at least in part on a first result of the determination (in view of Aklik [0025]; a very shallow cavity) of the second defect level of the feature, applying the first Aklik [0025]; only a metalnitride layer 310 fills cavity 134) to the feature (Uzoh 12) if the second defect level (Uzoh 16; Fig. 2; [0009] in view of Aklik Fig. 3A; [0025]; the depth of the cavity); and 
based at least in part on a second result (Uzoh in view of Aklik [0025]; when cavity 134 is not very shallow) of the determination of the second defect level of the feature, applying the second repair methodology (in view of Aklik [0025]; a tungsten layer 312 and metal nitride layer 310 fills the cavity 134) to the feature (Uzoh 12). 
The ordinary artisan would have been motivated to modify Uzoh in the manner set forth above, at least, because this inclusion provides a repair process to fill a cavity in a via caused by chemical-mechanic polishing step, where after filling the cavity the via has a planar surface and no coring (Aklik [0025-0026]).
Regarding claim 3, modified Uzoh (by Aklik) teaches all of the features of claim 1.
Modified Uzoh (by Aklik) further teaches wherein the first repair methodology (Uzoh in view of Aklik [0025]; only a metal nitride layer 310 fills cavity 134) is different from the plurality of second repair methodologies (Uzoh in view of Aklik [0025]; metal layer 312 and metal nitride layer 310 fills the cavity 134). 
Regarding claim 10, modified Uzoh (by Aklik) teaches all of the features of claim 1.
Modified Uzoh (by Aklik) further teaches wherein plurality of the second repair methodologies (Uzoh in view of Aklik [0025]; metal layer 312 and metal nitride layer 310 fills the cavity 134) further comprises (see below for “applying a current to”) the first Uzoh 6) (see below for “to induce a plating of”) the first conductive material (Uzoh 6).
As noted above, modified Uzoh (by Aklik) does not expressly disclose “(wherein plurality of the second repair methodologies further comprises) applying a current to (the first conductive material) to induce a plating of (the first conductive material)”.
However, in the analogous art, Uzoh further teaches methods for repairing defects on a top surface of the substrate by selectively plating over the defective portions ([0002]), wherein (Figs. 4A+; [0029+])  where using the barrier layer (4)and seed layer (5), an electrical current with a current density in the range of 0.05 to 20 mA/cm.sup.2, but preferably between 1 to 10 mA/cm.sup.2 is applied to the substrate that include conductive layer (6) using the ECMD device ([0036]). 
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Uzoh’s repair process and plating step into modified Uzoh’s (by Aklik) method, and thereby, modified Uzoh’s (by Aklik) method will have wherein plurality of the second repair methodologies (Uzoh in view of Aklik [0025]; metal layer 312 and metal nitride layer 310 fills the cavity 134in view of Uzoh [0034, 0036]) comprises applying a current to the first conductive material (in view of Uzoh 6; Fig. 4A) to induce a plating of the first conductive material (in view of Uzoh 6; Fig. 4A; [0034, 0036]).
The ordinary artisan would have been motivated to modify Uzoh in the manner set forth above, at least, because this inclusion provides a method for repairing defects, defects in the cavities of the substrate are repaired by selectively plating over the Uzoh [0034]).
Regarding claim 11, Uzoh teaches a method for repairing features of a host semiconductor wafer (Figs. 1A+; [0004]; specifically for host semiconductor wafer ([0004]; a substrate; see Abstract; see also [0027]); and see the entire document, and as cited below), the method comprising: 
forming a feature (12; Fig. 2; as cited in [0007]; see [0026]) of the host semiconductor wafer ([0004, 0027, Abstract); 
wherein forming the feature (12; as cited in [0007]) comprises forming a first conductive material (6; as cited in [0007]) having an exposed surface, 
wherein forming the feature (12; as cited in [0007]) further comprises applying one or more planarization operations (as cited in [0007]; a CMP process, where it states that during the CMP process some grains may be removed; thus, it is construed that removal of grains is not wanted, as they may be removed and not that they are removed) to the exposed surface of the first conductive material (6; as cited in [0007]; top surface) 6; as cited in [0007]; top surface) without leaving non- planar regions in a post-planarization exposed surface of the first conductive material (6; as cited in [0007]; top surface) 
wherein 6; as cited in [0007]; top surface) without leaving non-planar regions because, subsequent to applying the one or more planarization operations ([0007]), 
as cited in [0007]; where a top surface of conductive material 6 goes through a CMP process for planarization) and unwanted post-planarization defects ({14, 16}; as cited in [0009]) comprising unwanted post- planarization non-planar regions ({14, 16}; as cited in [0009]); 
 (see below for “determining a first defect level of the feature, wherein the first defect level corresponds to a first characteristic of the unwanted post-planarization non-planar regions; applying a first repair methodology to the feature if the first defect level is within a first predetermined range; applying on of a plurality of second repair methodologies to the feature if the first defect level is within a second predetermined range; determining a second defect level of the feature, wherein the second defect level corresponds to a second characteristic of the unwanted post-planarization non-planar regions; applying the first repair methodology to the feature if the second defect level is within the first predetermined range; andDocket No. YOR920161114US03 applying one of the plurality of second repair methodologies to the feature if the second defect level is within the second predetermined range”).
As noted above, Uzoh does not expressly teach “determining a first defect level of the feature, wherein the first defect level corresponds to a first characteristic of the unwanted post-planarization non-planar regions; applying a first repair methodology to the feature if the first defect level is within a first predetermined range; applying one of a plurality of second repair methodologies to the feature if the first defect level is within a second predetermined range; determining a second defect level of the feature, wherein the second defect level corresponds to a second characteristic of the unwanted post-planarization non-planar regions; applying the first repair methodology to the feature if the second defect level is within the first predetermined range; andDocket No. YOR920161114US03 applying one of the plurality of second repair methodologies to the feature if the second defect level is within the second predetermined range”.
However, in the analogous art, Aklik teaches via and a method of forming the via and, more particularly, to a via and a method of forming the via with a substantially planar top surface ([0002]), wherein (Figs. 1A-1D and 3A-3B; [0005+]) a via (132; Fig. 3A; [0023] in view of [0010-0011]; see [0023], where it states that method of the present invention follows the same steps illustrated in FIGS. 1A-1D to form via 132 and first differs, as shown in FIG. 3A, by conformally depositing a titanium/titanium nitride layer 310 on non-conductive structure 114 and via 132) has a cavity (134) formed due to a chemical-mechanical polishing process (see [0010-0011]), where when cavity (134; [0025]) is very shallow only a titanium/titanium nitride layer (310) fills the cavity (134), and when the cavity (134; [0023-0025]) is not very shallow titanium/titanium nitride layer (310) lines the cavity (134) and a tungsten layer (312) is conformally deposited on the titanium/titanium nitride layer (310). 
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Aklik’s filling cavity step into Uzoh’s method, and thereby, modified Uzoh’s (by Aklik) method will have 
determining (in view of Aklik Fig. 3A; [0025]; the depth of the cavity) a first defect level (Uzoh Fig. 2; [0007-0009] in view of Aklik Fig. 3A; [0025]; the depth of the cavity) of the feature (Uzoh 12; Fig. 2 in view of Aklik 132; Fig. 3A; [0025]; the depth of the cavity 134), 
Uzoh in view of Aklik [0025]; the depth of the cavity 134) corresponds to a first characteristic (Uzoh 14; Fig. 2 in view of Aklik 134; [0025]) of the unwanted post-planarization non-planar regions (Uzoh {14, 16}; Fig. 2 in view of Aklik 134; [0025]); 
applying a first repair methodology (in view of Aklik [0025]; only a titanium/titanium nitride layer 310 fills cavity 134) to the feature (Uzoh 14; Fig. 2 in view of Aklik 132; Fig. 3A; [0025]) if the first defect level (Uzoh in view of Aklik [0025]; the depth of the cavity) is within a first predetermined range (in view of Aklik [0025]; a very shallow cavity); 
applying one of a plurality of second repair methodologies (Uzoh in view of Aklik [0025]; metal layer 312 and metal nitride layer 310 fills the cavity 134) to the feature (Uzoh 12; Fig. 2 in view of Aklik 132; Fig. 3A; [0025]) if the first defect level is within a second predetermined range (in view of Aklik [0025]; when cavity 134 is not very shallow); 
determining a second defect level (Uzoh 16; Fig. 2; [0009] in view of Aklik Fig. 3A; [0025]; the depth of the cavity) of the feature (Uzoh 12), 
wherein the second defect level (Uzoh 16; Fig. 2; [0009] in view of Aklik Fig. 3A; [0025]; the depth of the cavity) corresponds to a second characteristic (Uzoh 16; Fig. 2; [0009] in view of Aklik Fig. 3A; [0025]; the depth of the cavity) of the unwanted post-planarization non- planar regions (Uzoh {14, 16}; Fig. 2 in view of Aklik 134; [0025]);
applying the first repair methodology (in view of Aklik [0025]; only a titanium/titanium nitride layer 310 fills cavity 134) to the feature (Uzoh 12) if the second defect level (Uzoh 16; Fig. 2; [0009] in view of Aklik Fig. 3A; [0025]; the depth of the cavity) is within the first predetermined range (in view of Aklik [0025]; a very shallow cavity); and 
applying one of the plurality of second repair methodologies (in view of Aklik [0025]; a tungsten layer 312 and titanium/titanium nitride layer 310 fills the cavity 134) to the feature (Uzoh 12) if the second defect level (Uzoh 16; Fig. 2; [0009] in view of Aklik Fig. 3A; [0025]; the depth of the cavity) is within the second predetermined range (in view of Aklik [0025]; when cavity 134 is not very shallow). 
The ordinary artisan would have been motivated to modify Uzoh in the manner set forth above, at least, because this inclusion provides a repair process to fill a cavity in a via caused by chemical-mechanic polishing step, where after filling the cavity the via has a planar surface and no coring (Aklik [0025-0026]).
Regarding claim 13, modified Uzoh (by Aklik) teaches all of the features of claim 11.
Modified Uzoh (by Aklik) further teaches wherein the first repair methodology (Uzoh in view of Aklik [0025]; only a metal nitride layer 310 fills cavity 134) is different from the plurality of second repair methodologies (Uzoh in view of Aklik [0025]; metal layer 312 and metal nitride layer 310 fills the cavity 134). 
3.	Claims 2, 4, 5, 12, 14, 15, and 20 are rejected under 35 U.S.C.103 as being unpatentable over Uzoh (US 20040035709 A1, of record; hereinafter Uzoh), in view of Aklik et al. (US 20120007245 A1, of record; hereinafter Aklik), further in view of McFeely et al. (US 20150194385 A1, of record; hereinafter McFeely). 
Regarding claim 2, modified Uzoh (by Aklik) teaches all of the features of claim 1.
Uzoh (by Aklik) further teaches wherein the plurality of second repair methodologies (in view of Aklik [0025]) comprise: 
forming a conductive liner (in view of Aklik 310; Fig. 3A; [0023-0025]; a transition metal nitride) over at least the unwanted post-planarization non-planar regions (Uzoh {14, 16}; Fig. 2 in view of Aklik 134; [0025]), 
applying a second conductive material (in view of Aklik 312; [0025]) having a second conductive material overburden (in view of Aklik 312; Fig. 3A; [0024]) over at least the conductive liner (in view of Aklik 310; Fig. 3A; [0023-0025]; a transition metal nitride), and 
recessing the second conductive material (in view of Aklik 312; [0025-0027]) overburden using one or more second planarization operations;
and (see below for “applying a reflow process to the second conductive material by heating the second 3Docket No. YOR920161114US03conductive material to a temperature level that is sufficient to reflow the second conductive material but below a temperature level that would damage electrical components that surround the feature”).
Still, modified Uzoh (by Aklik) does not expressly disclose “applying a reflow process to the second conductive material by heating the second 3Docket No. YOR920161114US03conductive material to a temperature level that is sufficient to reflow the second conductive material but below a temperature level that would damage electrical components that surround the feature”.
However, in the analogous art, McFeely teaches a wiring structures and, more particularly, to techniques for the fabrication of copper (Cu)-filled wiring structures and to the improvement of their performance ([0002]), wherein (Figs. 1-5; [0021+]) the 202a; [0021]), a tantalum layer (202b), and a Cu layer (402; Fig. 4-5; [0024-0025]) is annealed to reflow the copper in the structure. 
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate McFeely’s annealing and reflow step of the copper layer into modified Uzoh (by Aklik) method, and thereby, modified Uzoh (by Aklik and McFeely) method will have and applying a reflow process (McFeely [0024-0025]) to the second conductive material (in view of Aklik 312; Fig. 3A; [0025]) by heating the second 3Docket No. YOR920161114US03conductive material (in view of Aklik 312; Fig. 3A; [0025]) to a temperature level (McFeely [0024-0025]; about 150 degrees) that is sufficient to reflow the second conductive material (in view of Aklik 312; Fig. 3A; [0025]) but below a temperature level that would damage electrical components that surround the feature (Uzoh 12; Fig. 1A in view of Aklik 132; Fig. 3A; [0025]).
The ordinary artisan would have been motivated to modify Uzoh in the manner set forth above, at least, because this inclusion provides an annealing step on the structure to reflow the Cu in the structure and eliminate voids (McFeely [0025]).
Regarding claim 4, modified Uzoh (by Aklik and McFeely) teaches all of the features of claim 2.
Modified Uzoh (by Aklik and McFeely) further teaches wherein the conductive liner (Aklik 310; Fig. 3A; [0023-0025]; a metal nitride) (see below for “is configured to provide adhesion to”) the first conductive material (Uzoh 6; Fig. 1A; as cited in [0007]).
The ordinary artisan would have been motivated to modify Uzoh in the manner set forth above, at least, because this inclusion provides a repair process to fill a cavity Aklik [0025-0026]).
Still, modified Uzoh (by Aklik) does not expressly disclose “(wherein the conductive liner) is configured to provide adhesion to (the first conductive material).
However, modified Uzoh (by Aklik) uses the same material for the conductive liner (Aklik 310; Fig. 3A; [0023-0025]; a metal nitride) and the first conductive material (Uzoh 6; Fig. 1A; as cited in [0007]; see [0005]; see [0041]; where it states that conductive material comprises of copper) under the same conditions (filling a void/non-planar region) as detailed in the “Specification” of the instant disclosure (see [0032], where liner 108 comprises of a metal nitride; see [0030], where via 134 comprises of copper). As a result, the same results are obtained. Therefore, the conductive liner (Aklik 310; Fig. 3A; [0023-0025]; a metal nitride) is configured to provide adhesion to the first conductive material (Uzoh 6; Fig. 1A; as cited in [0007]; see [0005]; see [0041]; where it states that conductive material comprises of copper).
Regarding claim 5, modified Uzoh (by Aklik and McFeely) teaches all of the features of claim 2.
Modified Uzoh (by Aklik and McFeely) further teaches wherein recessing the second conductive material (in view of Aklik 312; [0025]) overburden using the one or more second planarization operations (in view of Aklik [0025-0027]) comprises applying a chemical mechanical planarization (CMP) to the second conductive material overburden (in view of Aklik 312; [0025-0027]).
Regarding claim 12, modified Uzoh (by Aklik) teaches all of the features of claim 11.
Uzoh (by Aklik) further teaches wherein the plurality of second repair methodologies (in view of Aklik [0025]) comprise: 
forming a conductive liner (in view of Aklik 310; Fig. 3A; [0023-0025]; a transition metal nitride) over at least the unwanted post-planarization non-planar regions (Uzoh {14, 16}; Fig. 2 in view of Aklik 134; [0025]), 
applying a second conductive material (in view of Aklik 312; [0025]) having a second conductive material overburden (in view of Aklik 312; Fig. 3A; [0024]) over at least the conductive liner (in view of Aklik 310; Fig. 3A; [0023-0025]; a transition metal nitride), and 
recessing the second conductive material (in view of Aklik 312; [0025-0027]) overburden using one or more second planarization operations;
and (see below for “applying a reflow process to the second conductive material by heating the second 3Docket No. YOR920161114US03conductive material to a temperature level that is sufficient to reflow the second conductive material but below a temperature level that would damage electrical components that surround the feature”).
Still, modified Uzoh (by Aklik) does not expressly disclose “applying a reflow process to the second conductive material by heating the second 3Docket No. YOR920161114US03conductive material to a temperature level that is sufficient to reflow the second conductive material but below a temperature level that would damage electrical components that surround the feature”.
However, in the analogous art, McFeely teaches a wiring structures and, more particularly, to techniques for the fabrication of copper (Cu)-filled wiring structures and to the improvement of their performance ([0002]), wherein (Figs. 1-5; [0021+]) the 202a; [0021]), a tantalum layer (202b), and a Cu layer (402; Fig. 4-5; [0024-0025]) is annealed to reflow the copper in the structure. 
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate McFeely’s annealing and reflow step of the copper layer into modified Uzoh (by Aklik) method, and thereby, modified Uzoh (by Aklik and McFeely) method will have and applying a reflow process (McFeely [0024-0025]) to the second conductive material (in view of Aklik 312; Fig. 3A; [0025]) by heating the second 3Docket No. YOR920161114US03conductive material (in view of Aklik 312; Fig. 3A; [0025]) to a temperature level (McFeely [0024-0025]; about 150 degrees) that is sufficient to reflow the second conductive material (in view of Aklik 312; Fig. 3A; [0025]) but below a temperature level that would damage electrical components that surround the feature (Uzoh 12; Fig. 1A in view of Aklik 132; Fig. 3A; [0025]).
The ordinary artisan would have been motivated to modify Uzoh in the manner set forth above, at least, because this inclusion provides an annealing step on the structure to reflow the Cu in the structure and eliminate voids (McFeely [0025]).
Regarding claim 14, modified Uzoh (by Aklik and McFeely) teaches all of the features of claim 12.
Modified Uzoh (by Aklik and McFeely) further teaches wherein the conductive liner (Aklik 310; Fig. 3A; [0023-0025]; a metal nitride) (see below for “is configured to provide adhesion to”) the first conductive material (Uzoh 6; Fig. 1A; as cited in [0007]).
The ordinary artisan would have been motivated to modify Uzoh in the manner set forth above, at least, because this inclusion provides a repair process to fill a cavity Aklik [0025-0026]).
Still, modified Uzoh (by Aklik) does not expressly disclose “(wherein the conductive liner) is configured to provide adhesion to (the first conductive material).
However, modified Uzoh (by Aklik) uses the same material for the conductive liner (Aklik 310; Fig. 3A; [0023-0025]; a metal nitride) and the first conductive material (Uzoh 6; Fig. 1A; as cited in [0007]; see [0005]; see [0041]; where it states that conductive material comprises of copper) under the same conditions (filling a void/non-planar region) as detailed in the “Specification” of the instant disclosure (see [0032], where liner 108 comprises of a metal nitride; see [0030], where via 134 comprises of copper). As a result, the same results are obtained. Therefore, the conductive liner (Aklik 310; Fig. 3A; [0023-0025]; a metal nitride) is configured to provide adhesion to the first conductive material (Uzoh 6; Fig. 1A; as cited in [0007]; see [0005]; see [0041]; where it states that conductive material comprises of copper).
Regarding claim 15, modified Uzoh (by Aklik and McFeely) teaches all of the features of claim 12.
Modified Uzoh (by Aklik and McFeely) further teaches wherein recessing the second conductive material (in view of Aklik 312; [0025]) overburden using the one or more second planarization operations (in view of Aklik [0025-0027]) comprises applying a chemical mechanical planarization (CMP) to the second conductive material overburden (in view of Aklik 312; [0025-0027]).
Regarding claim 20, modified Uzoh (by Aklik and McFeely) teaches all of the features of claim 12.
Uzoh (by Aklik and McFeely) further teaches wherein plurality of the second repair methodologies (Uzoh in view of Aklik [0025]; metal layer 312 and metal nitride layer 310 fills the cavity 134) further comprises (see below for “applying a current to”) the first conductive material (Uzoh 6) (see below for “to induce a plating of”) the first conductive material (Uzoh 6).
As noted above, modified Uzoh (by Aklik and McFeely) does not expressly disclose “(wherein plurality of the second repair methodologies further comprises) applying a current to (the first conductive material) to induce a plating of (the first conductive material)”.
However, in the analogous art, Uzoh further teaches methods for repairing defects on a top surface of the substrate by selectively plating over the defective portions ([0002]), wherein (Figs. 4A+; [0029+])  where using the barrier layer (4)and seed layer (5), an electrical current with a current density in the range of 0.05 to 20 mA/cm.sup.2, but preferably between 1 to 10 mA/cm.sup.2 is applied to the substrate that include conductive layer (6) using the ECMD device ([0036]). 
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Uzoh’s repair process and plating step into modified Uzoh’s (by Aklik and McFeely) method, and thereby, modified Uzoh’s (by Aklik and McFeely) method will have wherein plurality of the second repair methodologies (Uzoh in view of Aklik [0025]; metal layer 312 and metal nitride layer 310 fills the cavity 134in view of Uzoh [0034, 0036]) comprises applying a current to the first conductive material (in view of Uzoh 6; Fig. 4A) to induce a plating of the first conductive material (in view of Uzoh 6; Fig. 4A; [0034, 0036]).
Uzoh in the manner set forth above, at least, because this inclusion provides a method for repairing defects, defects in the cavities of the substrate are repaired by selectively plating over the defective regions, while simultaneously providing a substrate surface with a uniform and planar layer of a conductive material (Uzoh [0034]).
4.	Claims 6, 8, 16, 17, and 18 are rejected under 35 U.S.C.103 as being unpatentable over Uzoh (US 20040035709 A1, of record; hereinafter Uzoh), in view of Aklik et al. (US 20120007245 A1, of record; hereinafter Aklik), further in view of McFeely et al. (US 20150194385 A1, of record; hereinafter McFeely) and Lopatin (US 6403466 B1, of record; hereinafter Lopatin). 
Regarding claim 6, modified Uzoh (by Aklik and McFeely) teaches all of the features of claim 2.
Modified Uzoh (by Aklik and McFeely) further teaches wherein the second conductive material (in view of Aklik 312; [0025-0027]) having the second conductive material overburden (in view of Aklik 312; [0025-0027]) (see below for “comprises a thickness dimension within a range from about 10 nm to about 300 nm”).
As noted above, modified Uzoh (by Aklik and McFeely) does not expressly disclose (the second conductive material having the second conductive material overburden) comprises a thickness dimension within a range from about 10 nm to about 300 nm”). 
 However, in the analogous art, Lopatin teaches manufacturing method for an integrated circuit is provided having a semiconductor substrate with a semiconductor device ([Abstract]), wherein (Fig. 5; C5 L64-67, C6 L1-28) voids 212 and 214 on the 
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Lopatin’s repair process step of a thin copper layer into modified Uzoh’s (by Aklik and McFeely) method, and thereby, modified Uzoh’s (by Aklik, McFeely, and Lopatin) method will have wherein the second conductive material (in view of Aklik 312; [0025-0027] in view of Lopatin 228; C5 L56-67, C6 L1-28) having the second conductive material overburden (in view of Aklik 312; [0025-0027] in view of Lopatin 228; C5 L56-67, C6 L1-28)) comprises a thickness dimension within a range from about 10 nm to about 300 nm (in view of Lopatin 228; C5 L56-67, C6 L1-28; 0.05 and 0.2 .mu.m thick;l see MPEP § 2144.05.I)
The ordinary artisan would have been motivated to modify Uzoh in the manner set forth above, at least, because this inclusion provides a deposition of a thin copper layer to fill voids where the final structure has a low-k porous dielectric layer that is not damaged by mechanical pressure and copper channel surfaces of more uniform thickness and without voids and dishing (Lopatin C6 L25-28).
Modified Uzoh (by Aklik, McFeely, and Lopatin) further teaches 
the conductive liner (Aklik 310; Fig. 3A; [0023-0025]; a metal nitride) comprises a thickness dimension (see below for “within a range from about 3 nm to about 10 nm”). 
As noted above, modified Uzoh (by Aklik) does not expressly disclose “(wherein the conductive liner comprises a thickness dimension) within a range from about 3 nm to about 10 nm”.
Uzoh further teaches a seed layer (5; Fig. 4B; [0035]) that lines the defective portion (8), where the seed layer (5; Fig. 4B; [0035]) has a thickness of 50 to 500 angstroms. 
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify Aklik’s liner layer thickness in view of Uzoh’s thickness of the seed layer that lines the defective portion, and thereby, modified Uzoh’s (by Aklik) method will have wherein the conductive liner (Aklik 310; Fig. 3A; [0023-0025]; a metal nitride) comprises a thickness dimension within a range from about 3 nm to about 10 nm (Aklik 310; Fig. 3A; [0023-0025]; a metal nitride; in view of the thickness of Uzoh 5; Fig. 4B; [0035]; where some of the values from a thickness range of 50-500 A in thickness, specifically a range from 50 A - 100 A in thickness, are within the claimed thickness range; see MPEP § 2144.05.I; where a range from 50 A - 100 A is equivalent to a range from 5 nm to 10 nm). 
The ordinary artisan would have been motivated to modify Uzoh in the manner set forth above, at least, because this inclusion provides a seed layer with a thickness of at least 50 A - 100 A that allows growth of a uniform conductive layer over it with good adhesion to the substrate surface (Uzoh [0035]).
Regarding claim 8, modified Uzoh (by Aklik and McFeely) teaches all of the features of claim 2.
Modified Uzoh (by Aklik and McFeely) further teaches 
wherein plurality of the second repair methodologies (Uzoh in view of Aklik [0025]) further comprises annealing (McFeely [0024-0025]) the first conductive material Uzoh 6), the second conductive material (in view of Aklik 312; [0025-0027]) and the conductive liner (Aklik 310; Fig. 3A; [0023-0025]; a metal nitride); and
annealing (McFeely [0024-0025]) the second conductive material (in view of Aklik 312; [0025-0027]) initiates the reflow process (McFeely [0024-0025]); and 
the reflow process (McFeely [0024-0025]) causes (see below for “a permanent attachment of”) the conductive liner (Aklik 310; Fig. 3A; [0023-0025]; a metal nitride) to the first conductive material (Uzoh 6; Fig. 1A; as cited in [0007]; see [0005]; see [0041]; where it states that conductive material comprises of copper) and the second conductive material (in view of Aklik 312; [0025-0027]).
As noted above, modified Uzoh (by Aklik, McFeely, and Lopatin) does not expressly disclose “(the reflow process causes) a permanent attachment of (the conductive liner to the first conductive material and the second conductive material).
However, in the analogous art, Lopatin teaches manufacturing method for an integrated circuit is provided having a semiconductor substrate with a semiconductor device ([Abstract]), wherein (Fig. 5; C5 L64-67, C6 L1-28) voids 212 and 214 on the conductor cores 224 and 226, are filled by the additional thin layer of copper 228 (Fig. 5; C5 L56-67, C6 L1-28), where the copper layer deposits a copper layer with a thickness between 0.05 and 0.2 .mu.m (C5 L56-67; Claim 15).
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Lopatin’s repair process step of a thin copper layer into modified Uzoh’s (by Aklik) method, and thereby, modified Uzoh’s (by Aklik and Lopatin) method will have wherein plurality of the second repair methodologies (Uzoh in view of Aklik [0025]) further comprises McFeely [0024-0025]) the first conductive material (Uzoh 6), the second conductive material (in view of Aklik 312; [0025-0027] in view of material of Lopatin 228; C5 L56-67, C6 L1-28; Claim 15; copper) and the conductive liner (Aklik 310; Fig. 3A; [0023-0025]; a metal nitride); and annealing (McFeely [0024-0025]) the second conductive material (in view of Aklik 312; [0025-0027] in view of material of Lopatin 228; C5 L56-67, C6 L1-28; Claim 15; copper) initiates the reflow process (McFeely [0024-0025]); and 
the reflow process (McFeely [0024-0025]) causes a permanent attachment of the conductive liner (Aklik 310; Fig. 3A; [0023-0025]; a metal nitride) to the first conductive material (Uzoh 6; Fig. 1A; as cited in [0007]; see [0005]; see [0041]; where it states that conductive material comprises of copper) and the second conductive material (in view of Aklik 312; [0025-0027] in view of material of Lopatin 228; C5 L56-67, C6 L1-28; Claim 15; copper), as modified Uzoh (by Aklik, McFeely, and Lopatin) uses the same material for the conductive liner (Aklik 310; Fig. 3A; [0023-0025]; a metal nitride), the first conductive material (Uzoh 6; Fig. 1A; as cited in [0007]; see [0005]; see [0041]; where it states that conductive material comprises of copper), and the second conductive material (view of Aklik 312; [0025-0027] in view of material of Lopatin 228; C5 L56-67, C6 L1-28; Claim 15; copper) under the same conditions (annealing (McFeely [0024-0025])) as detailed in the “Specification” of the instant disclosure (see [0032], where liner 108 comprises of a metal nitride; see [0030], where via 134 comprises of copper; see [0033], where additional conductive layer 110 comprises of copper ). As a result, the same results are obtained. Therefore, wherein annealing (McFeely [0024-0025]) the second conductive material (in view of Aklik 312; [0025-Lopatin 228; C5 L56-67, C6 L1-28; Claim 15; copper) initiates the reflow process (McFeely [0024-0025]); and the reflow process (McFeely [0024-0025]) causes a permanent attachment of the conductive liner (Aklik 310; Fig. 3A; [0023-0025]; a metal nitride) to the first conductive material (Uzoh 6; Fig. 1A; as cited in [0007]; see [0005]; see [0041]; where it states that conductive material comprises of copper) and the second conductive material (in view of Aklik 312; [0025-0027] in view of material of Lopatin 228; C5 L56-67, C6 L1-28; Claim 15; copper).
Regarding claim 16, modified Uzoh (by Aklik and McFeely) teaches all of the features of claim 12.
Modified Uzoh (by Aklik and McFeely) further teaches wherein the second conductive material (in view of Aklik 312; [0025-0027]) having the second conductive material overburden (in view of Aklik 312; [0025-0027]) (see below for “comprises a thickness dimension within a range from about 10 nm to about 300 nm”).
As noted above, modified Uzoh (by Aklik and McFeely) does not expressly disclose (the second conductive material having the second conductive material overburden) comprises a thickness dimension within a range from about 10 nm to about 300 nm”). 
 However, in the analogous art, Lopatin teaches manufacturing method for an integrated circuit is provided having a semiconductor substrate with a semiconductor device ([Abstract]), wherein (Fig. 5; C5 L64-67, C6 L1-28) voids 212 and 214 on the conductor cores 224 and 226, are filled by the additional thin layer of copper 228 (Fig. 5; C5 L56-67, C6 L1-28), where the copper layer deposits a copper layer with a thickness between 0.05 and 0.2 .mu.m (C5 L56-67; Claim 15).
Lopatin’s repair process step of a thin copper layer into modified Uzoh’s (by Aklik and McFeely) method, and thereby, modified Uzoh’s (by Aklik, McFeely, and Lopatin) method will have wherein the second conductive material (in view of Aklik 312; [0025-0027] in view of Lopatin 228; C5 L56-67, C6 L1-28) having the second conductive material overburden (in view of Aklik 312; [0025-0027] in view of Lopatin 228; C5 L56-67, C6 L1-28)) comprises a thickness dimension within a range from about 10 nm to about 300 nm (in view of Lopatin 228; C5 L56-67, C6 L1-28; 0.05 and 0.2 .mu.m thick;l see MPEP § 2144.05.I)
The ordinary artisan would have been motivated to modify Uzoh in the manner set forth above, at least, because this inclusion provides a deposition of a thin copper layer to fill voids where the final structure has a low-k porous dielectric layer that is not damaged by mechanical pressure and copper channel surfaces of more uniform thickness and without voids and dishing (Lopatin C6 L25-28).
Modified Uzoh (by Aklik, McFeely, and Lopatin) further teaches 
the conductive liner (Aklik 310; Fig. 3A; [0023-0025]; a metal nitride) comprises a thickness dimension (see below for “within a range from about 3 nm to about 10 nm”). 
As noted above, modified Uzoh (by Aklik) does not expressly disclose “(wherein the conductive liner comprises a thickness dimension) within a range from about 3 nm to about 10 nm”.
However, Uzoh further teaches a seed layer (5; Fig. 4B; [0035]) that lines the defective portion (8), where the seed layer (5; Fig. 4B; [0035]) has a thickness of 50 to 500 angstroms. 
Aklik’s liner layer thickness in view of Uzoh’s thickness of the seed layer that lines the defective portion, and thereby, modified Uzoh’s (by Aklik) method will have wherein the conductive liner (Aklik 310; Fig. 3A; [0023-0025]; a metal nitride) comprises a thickness dimension within a range from about 3 nm to about 10 nm (Aklik 310; Fig. 3A; [0023-0025]; a metal nitride; in view of the thickness of Uzoh 5; Fig. 4B; [0035]; where some of the values from a thickness range of 50-500 A in thickness, specifically a range from 50 A - 100 A in thickness, are within the claimed thickness range; see MPEP § 2144.05.I; where a range from 50 A - 100 A is equivalent to a range from 5 nm to 10 nm). 
The ordinary artisan would have been motivated to modify Uzoh in the manner set forth above, at least, because this inclusion provides a seed layer with a thickness of at least 50 A - 100 A that allows growth of a uniform conductive layer over it with good adhesion to the substrate surface (Uzoh [0035]).
Regarding claim 17, modified Uzoh (by Aklik and McFeely) teaches all of the features of claim 12.
Modified Uzoh (by Aklik and McFeely) further teaches wherein the first conductive material (Uzoh 6; Fig. 1A; as cited in [0007]; see [0005]; see [0041]; where it states that conductive material comprises of copper) comprises copper; and the second conductive material (in view of Aklik 312; [0025]) (see below for “comprises copper”).
As noted above, modified Uzoh (by Aklik and McFeely) does not expressly disclose (wherein the first conductive material and the second conductive material) comprise copper”). 
Lopatin teaches manufacturing method for an integrated circuit is provided having a semiconductor substrate with a semiconductor device ([Abstract]), wherein (Fig. 5; C5 L64-67, C6 L1-28) voids 212 and 214 on the conductor cores 224 and 226, are filled by the additional thin layer of copper 228 (Fig. 5; C5 L56-67, C6 L1-28), where the copper layer deposits a copper layer with a thickness between 0.05 and 0.2 .mu.m (C5 L56-67; Claim 15).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Lopatin’s repair process step of a thin copper layer into modified Uzoh’s (by Aklik and McFeely) method, and thereby, modified Uzoh’s (by Aklik, McFeely and Lopatin) method will have wherein the first conductive material (Uzoh 6; Fig. 1A; as cited in [0007]; see [0005]; see [0041]; where it states that conductive material comprises of copper) comprises copper; and the second conductive material (in view of Aklik 312; [0025-0027] in view of material of Lopatin 228; C5 L56-67, C6 L1-28; Claim 15; copper) comprises copper.
The ordinary artisan would have been motivated to modify Uzoh in the manner set forth above, at least, because this inclusion provides a deposition of a thin copper layer to fill voids where the final structure has a low-k porous dielectric layer that is not damaged by mechanical pressure and copper channel surfaces of more uniform thickness and without voids and dishing (Lopatin C6 L25-28).
Regarding claim 18, modified Uzoh (by Aklik and McFeely) teaches all of the features of claim 12.
Modified Uzoh (by Aklik and McFeely) further teaches 
Uzoh in view of Aklik [0025]) further comprises annealing (McFeely [0024-0025]) the first conductive material (Uzoh 6), the second conductive material (in view of Aklik 312; [0025-0027]) and the conductive liner (Aklik 310; Fig. 3A; [0023-0025]; a metal nitride); and
annealing (McFeely [0024-0025]) the second conductive material (in view of Aklik 312; [0025-0027]) initiates the reflow process (McFeely [0024-0025]); and 
the reflow process (McFeely [0024-0025]) causes (see below for “a permanent attachment of”) the conductive liner (Aklik 310; Fig. 3A; [0023-0025]; a metal nitride) to the first conductive material (Uzoh 6; Fig. 1A; as cited in [0007]; see [0005]; see [0041]; where it states that conductive material comprises of copper) and the second conductive material (in view of Aklik 312; [0025-0027]).
As noted above, modified Uzoh (by Aklik, McFeely, and Lopatin) does not expressly disclose “(the reflow process causes) a permanent attachment of (the conductive liner to the first conductive material and the second conductive material).
However, in the analogous art, Lopatin teaches manufacturing method for an integrated circuit is provided having a semiconductor substrate with a semiconductor device ([Abstract]), wherein (Fig. 5; C5 L64-67, C6 L1-28) voids 212 and 214 on the conductor cores 224 and 226, are filled by the additional thin layer of copper 228 (Fig. 5; C5 L56-67, C6 L1-28), where the copper layer deposits a copper layer with a thickness between 0.05 and 0.2 .mu.m (C5 L56-67; Claim 15).
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Lopatin’s repair process step of a thin copper layer into modified Uzoh’s (by Aklik) method, and thereby, Uzoh’s (by Aklik and Lopatin) method will have wherein plurality of the second repair methodologies (Uzoh in view of Aklik [0025]) further comprises annealing (McFeely [0024-0025]) the first conductive material (Uzoh 6), the second conductive material (in view of Aklik 312; [0025-0027] in view of material of Lopatin 228; C5 L56-67, C6 L1-28; Claim 15; copper) and the conductive liner (Aklik 310; Fig. 3A; [0023-0025]; a metal nitride); and annealing (McFeely [0024-0025]) the second conductive material (in view of Aklik 312; [0025-0027] in view of material of Lopatin 228; C5 L56-67, C6 L1-28; Claim 15; copper) initiates the reflow process (McFeely [0024-0025]); and 
the reflow process (McFeely [0024-0025]) causes a permanent attachment of the conductive liner (Aklik 310; Fig. 3A; [0023-0025]; a metal nitride) to the first conductive material (Uzoh 6; Fig. 1A; as cited in [0007]; see [0005]; see [0041]; where it states that conductive material comprises of copper) and the second conductive material (in view of Aklik 312; [0025-0027] in view of material of Lopatin 228; C5 L56-67, C6 L1-28; Claim 15; copper), as modified Uzoh (by Aklik, McFeely, and Lopatin) uses the same material for the conductive liner (Aklik 310; Fig. 3A; [0023-0025]; a metal nitride), the first conductive material (Uzoh 6; Fig. 1A; as cited in [0007]; see [0005]; see [0041]; where it states that conductive material comprises of copper), and the second conductive material (view of Aklik 312; [0025-0027] in view of material of Lopatin 228; C5 L56-67, C6 L1-28; Claim 15; copper) under the same conditions (annealing (McFeely [0024-0025])) as detailed in the “Specification” of the instant disclosure (see [0032], where liner 108 comprises of a metal nitride; see [0030], where via 134 comprises of copper; see [0033], where additional conductive layer 110 comprises of McFeely [0024-0025]) the second conductive material (in view of Aklik 312; [0025-0027] in view of material of Lopatin 228; C5 L56-67, C6 L1-28; Claim 15; copper) initiates the reflow process (McFeely [0024-0025]); and the reflow process (McFeely [0024-0025]) causes a permanent attachment of the conductive liner (Aklik 310; Fig. 3A; [0023-0025]; a metal nitride) to the first conductive material (Uzoh 6; Fig. 1A; as cited in [0007]; see [0005]; see [0041]; where it states that conductive material comprises of copper) and the second conductive material (in view of Aklik 312; [0025-0027] in view of material of Lopatin 228; C5 L56-67, C6 L1-28; Claim 15; copper).
5.	Claim 7 is rejected under 35 U.S.C.103 as being unpatentable over Uzoh (US 20040035709 A1, of record; hereinafter Uzoh), in view of Aklik et al. (US 20120007245 A1, of record; hereinafter Aklik), further in view of Lopatin (US 6403466 B1, of record; hereinafter Lopatin). 
Regarding claim 7, modified Uzoh (by Aklik) teaches all of the features of claim 1.
Modified Uzoh (by Aklik) further teaches wherein the first conductive material (Uzoh 6; Fig. 1A; as cited in [0007]; see [0005]; see [0041]; where it states that conductive material comprises of copper) comprises copper; and the second conductive material (in view of Aklik 312; [0025]) (see below for “comprises copper”).
As noted above, modified Uzoh (by Aklik) does not expressly disclose (wherein the first conductive material and the second conductive material) comprise copper”). 
 However, in the analogous art, Lopatin teaches manufacturing method for an integrated circuit is provided having a semiconductor substrate with a semiconductor 
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Lopatin’s repair process step of a thin copper layer into modified Uzoh’s (by Aklik) method, and thereby, modified Uzoh’s (by Aklik and Lopatin) method will have wherein the first conductive material (Uzoh 6; Fig. 1A; as cited in [0007]; see [0005]; see [0041]; where it states that conductive material comprises of copper) comprises copper; and the second conductive material (in view of Aklik 312; [0025-0027] in view of material of Lopatin 228; C5 L56-67, C6 L1-28; Claim 15; copper) comprises copper.
The ordinary artisan would have been motivated to modify Uzoh in the manner set forth above, at least, because this inclusion provides a deposition of a thin copper layer to fill voids where the final structure has a low-k porous dielectric layer that is not damaged by mechanical pressure and copper channel surfaces of more uniform thickness and without voids and dishing (Lopatin C6 L25-28).
6.	Claims 9 and 19 are rejected under 35 U.S.C.103 as being unpatentable over Uzoh (US 20040035709 A1, of record; hereinafter Uzoh), in view of Aklik et al. (US 20120007245 A1, of record; hereinafter Aklik), further in view of McFeely et al. (US 20150194385 A1, of record; hereinafter McFeely), Lopatin (US 6403466 B1, of record; hereinafter Lopatin), and Lee et al. (US 20140264232 A1, of record; hereinafter Lee). 
Regarding claim 9, modified Uzoh (by Aklik, McFeely, and Lopatin) teaches all of the features of claim 8.
Modified Uzoh (by Aklik, McFeely, and Lopatin) further teaches wherein the annealing (McFeely [0024-0025]) is performed at a temperature comprising approximately (see below for “100”) Celsius degrees (McFeely [0024-0025]).  
As noted above, modified Uzoh (by Aklik, McFeely, and Lopatin) does not expressly teach “(wherein the annealing is performed at a temperature comprising approximately) 100 (Celsius degrees)”.
However, in the analogous art, Lee teaches a method for fabricating a memory device and a memory device structure ([0002]), wherein (Figs. 1-6; [0022+]) post exposure bake step (Fig. 5; [0028]) over a an electrode layer (302; [0024]) and a conformal conductive layer (202; [0023]) can be carried out at a temperature ranging from about 80 to about 120 degree Celsius. 
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Lee’s temperature level during a heating step into modified Uzoh’s (by Aklik, McFeely, and Lopatin) method, and thereby, modified Uzoh’s (by Aklik, McFeely, Lopatin and Lee) method will have wherein the annealing (McFeely [0024-0025]) is performed at a temperature comprising approximately 100 Celsius degrees (McFeely [0024-0025] in view of Lee [0028]).
The ordinary artisan would have been motivated to modify Uzoh in the manner set forth above, at least, because this inclusion provides a heating step with a low temperature, where reliability is improved for the device, and costs are reduced (Lee [0028]).
Regarding claim 19, modified Uzoh (by Aklik, McFeely, and Lopatin) teaches all of the features of claim 18.
Modified Uzoh (by Aklik, McFeely, and Lopatin) further teaches wherein the annealing (McFeely [0024-0025]) is performed at a temperature comprising approximately (see below for “100”) Celsius degrees (McFeely [0024-0025]).  
As noted above, modified Uzoh (by Aklik, McFeely, and Lopatin) does not expressly teach “(wherein the annealing fis performed at a temperature comprising approximately) 100 (Celsius degrees)”.
However, in the analogous art, Lee teaches a method for fabricating a memory device and a memory device structure ([0002]), wherein (Figs. 1-6; [0022+]) post exposure bake step (Fig. 5; [0028]) over a an electrode layer (302; [0024]) and a conformal conductive layer (202; [0023]) can be carried out at a temperature ranging from about 80 to about 120 degree Celsius. 
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Lee’s temperature level during a heating step into modified Uzoh’s (by Aklik, McFeely, and Lopatin) method, and thereby, modified Uzoh’s (by Aklik, McFeely, Lopatin and Lee) method will have wherein the annealing (McFeely [0024-0025]) is performed at a temperature comprising approximately 100 Celsius degrees (McFeely [0024-0025] in view of Lee [0028]).
The ordinary artisan would have been motivated to modify Uzoh in the manner set forth above, at least, because this inclusion provides a heating step with a low temperature, where reliability is improved for the device, and costs are reduced (Lee [0028]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 

/OMAR F MOJADDEDI/Examiner, Art Unit 2898